Case 4:20-mj-00549-N/A-EJM Document1 Filed 09/15/20 Page 1of1

CRIMINAL COMPLAINT
(Electronically Submitted)

 

 

 

‘ * det of ARIZON.
United States District Court an
United States of America DOCKET NO.
ve
Edgar Carillo-Gareia MAGISTRATE'S CASE NO
YOB: 1987; Citizen of Mexico :
20-00549MJ

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(1)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about September 14, 2020, at or near Nogales, in the District of Arizona, Edgar Carillo-Garcia, an alien,
entered, and was found in the United States of America after having been denied admission, excluded, deported, and
yemoved from the United States through Del Rio, Texas on May 20, 2016, and without obtaining the express consent
of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission thereto,
in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section 1326(b)(1), | :
a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Edgar Carillo-Garcia is a citizen of Mexico, On May 20, 2016, Edgar Carillo-Garcia was lawfully denied
admission, excluded, deported and removed from the United States through Del Rio, Texas. On September 14, 2020,
agents found Edgar Carillo-Garcia in the United States at or near Nogales, Arizona, without the proper immigration
documents, Edgar Carillo-Garcia did not obtain the express consent of the Attorney General or the Secretary of
the Department of Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

 

DETENTION REQUESTED SIGNATURE OF CSNIPLAINANT (official title)
Being duly sworn, I declare that the foregoing is
LMG2/AIC ° if OFFICIAL f—.
AUTHORIZED AUSA /s/Liza Gr o> ;
UTHORI isfLiea ranailt Ze ae Border Patrol Agent

Andrew J, Carpenter

 

Sworn by telephone _x

 

SIGNATURE OF MAGISTRATE JUDGE” DATE
Tet? a : 0
. SS Se - September 15, 2020

 

 

  

CF mene

® See Federnt roles of Criminnl Procedure Rules 3, 4,1, nad 34

 

 
